FOR IMMEDIATE RELEASE May 14, Contact: Jesus R. Adia President and Chief Executive Officer (718) 677-4414 Flatbush Federal Bancorp, Inc. Reports 2008 First Quarter Operating Results Brooklyn, NY – Flatbush Federal Bancorp, Inc. (the “Company”) (OTC Bulletin Board:FLTB), the holding company of Flatbush Federal Savings and Loan Association (the “Association”), announced consolidated net income of $2,000, or $0.001 per share for the quarter ended March 31, 2008 as compared to net income of $383,000, or $0.143 per share for the same quarter in The Company’s assets decreased $2.6 million, or 1.7%, to $146.2 million at March 31, 2008 from $148.8 million at December 31, 2007.Cash and cash equivalents increased $4.3 million, or 86.0%, to $9.3 million at March 31, 2008 from $5.0 million at December 31, 2007.Loans receivable decreased $3.5 million, or 3.4%, to $98.0 million as of March 31, 2008 from $101.5 million as of December 31, 2007.Mortgage-backed securities decreased $722,000, or 2.8%, to $24.6 million as of March 31, 2008 from $25.4 million as of December 31, 2007.Investment securities decreased $2.5 million, or 38.5%, to $4.0 million as of March 31, 2008 from $6.5 million as of December 31, 2007. Total deposits decreased $94,000, or 0.1%, to $102.6 million at March 31, 2008 from $102.7 million at December 31, 2007. Advances from the Federal Home Loan Bank of
